Citation Nr: 1044233	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  08-13 248A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from March 1966 
to December 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a 
February 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

As support for his claim, the Veteran recently testified at a 
hearing at the RO in October 2010 before the undersigned Veterans 
Law Judge of the Board, also commonly referred to as a Travel 
Board hearing.  During the hearing the Veteran submitted 
additional evidence and waived his right to have the RO 
initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010).  


FINDINGS OF FACT

1.  An unappealed September 2005 rating decision was the last 
final and binding decision denying service connection for PTSD; 
that decision continued to deny this claim because the Veteran 
had failed to establish he had this required diagnosis (which, 
according to 38 C.F.R. § 4.125(a), must be in accordance with the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)).  

2.  Additional evidence received since that September 2005 
decision, however, is not cumulative or redundant of evidence 
considered in that or any earlier decision, relates to an 
unestablished fact necessary to substantiate this claim, 
and raises a reasonable possibility of substantiating this claim.  
In particular, there is now evidence confirming the Veteran has 
the required DSM-IV diagnosis of PTSD.

3.  Moreover, there also is competent and credible evidence 
etiologically linking this diagnosis to traumatic events 
("stressors") that occurred during the Veteran's military 
service.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision denying service connection 
for PTSD is final and binding. 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2010); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  But there is new and material evidence since that decision to 
reopen this claim.  38 U.S.C.A. § 5108 (West 2002& Supp. 2010); 
38 C.F.R. §§ 3.156(a), 4.125(a) (2010).

3.  Resolving all reasonable doubt in his favor, the Veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 4.125(a) (2010); 
38 C.F.R. § 3.304(f) (2010) (as amended by 75 Fed. Reg. 39843, 
39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 15, 2010)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Here, though, the Board need not 
discuss whether there has been VCAA compliance because the claim 
is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 
(2010) (harmless error).  See also Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).



Moreover, since the Board is reopening the claim on the basis of 
new and material evidence, even before granting the claim on its 
underlying merits, there is no need to discuss whether the 
Veteran has received sufficient notice insofar as the specific 
reasons for the last, final and binding denial of this claim in 
September 2005 because, even if he has not, this, too, is 
ultimately inconsequential and, therefore, at most harmless 
error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

II.  Analysis-Petition to Reopen the Claim for Service 
Connection for PTSD

An earlier December 2004 rating decision had initially considered 
and denied the Veteran's claim for service connection for PTSD, 
because there was no competent evidence of a diagnosed PTSD 
disability, current to the time of the rating decision.  The RO 
notified him of the decision denying this claim and apprised him 
of his procedural and appellate rights, but he did not initiate 
an appeal.  Therefore, that decision became final and binding on 
him based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  This denial was 
continued in a September 2005 rating decision, on the same 
grounds.  Again, there was still no competent evidence of a 
diagnosed PTSD disability, current to the time of the rating 
decision.  The RO notified him of the decision denying this claim 
and apprised him of his procedural and appellate rights, but he 
did not initiate an appeal.  Therefore, that decision became the 
last final and binding denial of this claim.  Id.  

When, as here, a claim has been previously considered and denied, 
and the Veteran did not timely appeal the earlier decision, the 
Board has jurisdictional responsibility to first determine 
whether there is new and material evidence since the prior 
decision to reopen the claim.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See 
also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92 (March 4, 1992).  If the Board finds that no 
such evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply 
with its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the Veteran's 
previously and finally denied claims).

When determining whether a claim should be reopened, the Board 
performs a 
two-step analysis.  The first step is to determine whether the 
evidence presented or secured since the last final disallowance 
of the claim is "new and material."  See 38 U.S.C.A. § 5108; 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  
According to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence cannot be cumulative or redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may 
then proceed to evaluate the merits of the claim on the basis of 
the all evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 
2000).  This second step becomes applicable only when the 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  This presumption only applies 
when making a determination as to whether the evidence is new and 
material.  It does not apply when making a determination as to 
the ultimate credibility and weight of the evidence as it relates 
to the merits of the claim.  Essentially, the presumption of 
credibility "dissolves" once the claim is reopened and decided on 
the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) 
(indicating "Justus does not require the Secretary [of VA] to 
consider the patently incredible to be credible").

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Service connection for PTSD, in particular, requires: (1) medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and the 
claimed in- service stressor.  38 C.F.R. § 3.304(f).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Under 38 C.F.R. 
§ 4.125(a), for VA purposes, all mental disorder diagnoses must 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  

A "clear" diagnosis of PTSD is no longer required. Rather, as 
mentioned, a diagnosis of PTSD need only be in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. 
§ 3.304(f).

The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD. The 
Court acknowledged the change from an objective "would evoke . . 
. in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).



The evidence of record at the time of the final and binding 
September 2005 rating decision consisted of available STRs, 
and personal statements.  At that time, his claimed stressor was 
limited to seeing a wounded soldiers being air-lifted from the 
flight deck of a naval ship he served on, and seeing a fellow 
serviceman have his foot crushed by an escalator, right in front 
of him.  See June 2004 claim (VA 21-4138).  

The evidence that must be considered in determining whether there 
is a basis for reopening the Veteran's claim is evidence that has 
been added to the record since the last final September 2005 
rating decision.  See Evans v. Brown, 9 Vet. App. 273 (1996) 
(indicating the evidence to be considered in making this new and 
material determination is that added to the record since the last 
final denial on any basis).
Since that decision, crucial additional medical records were 
submitted, namely recent VA treatment records and a statement 
from a VA treating clinical psychologist, dated in August 2010.  
Altogether, these additional medical records list several 
diagnosis of PTSD and detail ongoing treatment for the disorder.  
Since the absence of a diagnosis of PTSD was the basis for the 
September 2005 rating decision, these newly submitted medical 
records listing this diagnosis are both new and material.  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim).  Although there was some conflicting medical evidence 
indicating against a PTSD disability earlier in the record, it 
appears that with more recent psychological treatment, his PTSD 
diagnosis has become more pronounced.  See August 2010 statement 
by VA treating psychologist.

In addition to a diagnosis of PTSD, the Veteran also has provided 
additional details concerning his alleged in-service stressors 
through numerous personal statements and personal hearing 
testimony, lay statements submitted on his behalf, and the 
reported history to VA mental health treatment providers.  
Several of these statements include details of a claimed sexual 
assault while still serving in the military.  So, the overall 
picture of the Veteran's claim for PTSD is now much clearer, and 
certainly sufficient to reopen the claim, especially in light of 
a now current PTSD disability.  

This evidence was not previously submitted to agency decision 
makers, so is new, and is material because it relates to an 
unestablished fact necessary to substantiate this claim and by 
itself, or in connection with the evidence previously of record, 
raises a reasonable possibility of substantiating this claim 
since there is now at least some evidence of a current disability 
of this claimed condition, whereas before there was not.  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim).  See, too, Evans, 9 Vet. App. at 283 (indicating the 
newly presented evidence need not be probative of all the 
elements required to award the claim, just probative as to each 
element that was a specified basis for the last disallowance).

Accordingly, the Board concludes that new and material evidence 
has been submitted since the September 2005 rating decision; 
thus, the claim for service connection for a PTSD must be 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

III.  Analysis-Entitlement to Service Connection for PTSD

The Veteran asserts he developed PTSD from events that occurred 
while he was stationed aboard the U.S.S. Kitty Hawk in the Tonkin 
Gulf from 1967-1968 during the Vietnam War.  His SPRs, including 
his DD Form 214, confirm his service in the Vietnam War, but fail 
to indicate any evidence of combat.  38 U.S.C.A. § 1154(b), and 
the implementing VA regulation 38 C.F.R. § 3.304(d) and (f), 
require that he have actually participated in combat with the 
enemy - meaning participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality, and does not apply if he only served in a 
general "combat area" or "combat zone" but did not himself engage 
in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 
1999).  This determination is made on a case-by-case basis.  See 
also Moran v. Peake,525 F.3d 1157 (Fed. Cir. 2008).

If the evidence establishes the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's service, 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See 
also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

If on the other hand there is no combat experience, or if there 
is a determination that the Veteran engaged in combat but the 
claimed stressor is unrelated to that combat, then there must be 
independent evidence corroborating the Veteran's statement as to 
the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 288-89 (1994).  The Veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a non-
combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Moreover, a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a 
stressor cannot be established as having occurred by after-the-
fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standards 
for establishing the occurrence of an in-service stressor for 
non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective 
July 13, 2010).  These revised regulations apply in cases, as 
here, which were appealed to the Board prior to July 13, 2010, 
but not decided by the Board as of that date.  75 Fed. Reg. 41092 
(July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

VA amended its rules for adjudicating disability compensation 
claims for PTSD contained at 38 CFR § 3.304(f) to relax the 
evidentiary standard for establishing the required in-service 
stressor in certain cases.  See 75 Fed. Reg. 39843 
(July 13, 2010).  This revision adds to the types of claims that 
VA will accept through credible lay testimony, alone, as being 
sufficient to establish the occurrence of an in-service stressor 
without undertaking other development to verify the Veteran's 
account.  VA's specific PTSD regulation, § 3.304(f), previously 
only authorized VA to accept statements from Veterans who served 
in combat, as denoted by combat-related awards or decorations or 
other evidence sufficient to establish participation in combat, 
as sufficient to accept the occurrence of the claimed in-service 
stressor.  VA later amended its PTSD regulations to also accept 
the statements of Veterans who are former prisoners-of-war (POWs) 
and those with an in-service diagnosis of PTSD as sufficient to 
establish occurrence of an 
in-service stressor if they are consistent with the places, 
types, and circumstances of service.  

The revised regulations pertaining to PTSD no longer require the 
verification of an in-service stressor if the Veteran was in a 
location involving "fear of hostile military or terrorist 
activity."  Such a location can be evidenced by awards such as 
the Iraq Campaign Medal or the Vietnam Service Medal (as here).  
Lay testimony alone can be used to establish the occurrence of an 
in-service stressor in these situations.  The new regulatory 
provision requires that:  (1) A VA psychiatrist or psychologist, 
or contract equivalent, must confirm that the claimed stressor is 
adequate to support a diagnosis of PTSD; (2) the claimed stressor 
is consistent with the places, types, and circumstances of the 
Veteran's service; and (3) the Veteran's symptoms are related to 
the claimed stressor.  Id.  

Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) 
states:

If a stressor claimed by a Veteran is related to the Veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and the Veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  



For purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  

Previously, VA was required to undertake extensive development to 
determine whether a non-combat Veteran actually experienced the 
claimed in-service stressor and lay testimony, by itself, was not 
sufficient to establish the occurrence of the alleged stressor; 
instead, credible supporting evidence of a corroborated in-
service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  

In years past, just because a physician or other health 
professional had accepted appellant's description of his or her 
experiences as credible and had diagnosed the appellant as 
suffering from PTSD did not mean the Board was required to grant 
service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).  The Board was not required to accept an 
appellant's uncorroborated account of his or her active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

However, a stressor, both then and now, does not need to be 
corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997).  See, too, Pentecost v. Principi, 16 Vet. App. 124 
(2002).

It equally deserves mentioning that, in cases specifically 
involving claimed personal assault, the existence of a stressor 
in service does not have to be proven by the "preponderance of 
the evidence" because this would be inconsistent with the benefit 
of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 
5107(b).  See, too, 38 C.F.R. § 3.102.  See also YR v. West, 11 
Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-
280 (1999).  Furthermore, the Court clarified in YR and Patton 
that the general rule discussed in Moreau, that after-the-fact 
medical nexus evidence cannot establish the occurrence of the 
claimed in-service stressor, does not apply to claims for PTSD 
based on personal/sexual assault.

Here, the Veteran partly attributes his PTSD to military sexual 
trauma (MST).  As alluded to, he now has several DSM-IV 
compliant, Axis I, diagnoses of PTSD.  And although there were 
some conflicting diagnoses previously, the Board finds more than 
sufficient evidence of a current PTSD diagnosis to proceed with 
consideration of his claim.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of the 
condition claimed, to at least confirm the Veteran has it; 
without this minimum level of proof, there can be no valid 
claim).  
To emphasize, a "clear" diagnosis of PTSD is no longer required.  
Rather, as mentioned, a diagnosis of PTSD need only be in 
accordance with 38 C.F.R. § 4.125(a), which simply mandates that, 
for VA purposes, all mental disorder diagnoses must conform to 
the DSM-IV.  See 38 C.F.R. § 3.304(f).

As for why he has PTSD, the Veteran has primarily alleged two 
particular stressors.  (Parenthetically, the Board acknowledges 
he alleged another stressor of seeing wounded soldiers airlifted 
from the flight deck of his ship, but this alleged stressor is 
quite vague and general in nature.)

First, while serving on the USS Kitty Hawk, the Veteran says he 
saw a fellow serviceman, J.H., have his foot crushed on an 
escalator, right in front of him, in November 1967.  The Veteran 
states he is now ashamed of his actions, as he panicked and ran 
away from J.H. after seeing him hopping around and screaming 
in pain, rather than helping.  See May 2010 stressor statement.  
Concerning this allegation, he has provided a buddy statement 
from H.A.  Notably, H.A. stated he saw this man get his shoe 
stuck in the escalator, then the escalator start to take this 
man's toe off, and the Veteran simultaneously panicking and 
running away down the passageway.  See H.A.'s buddy statement, 
dated in March 2007.  And quite significantly, a ship deck log 
for the same alleged date also details that a serviceman caught 
and injured his foot while walking down an escalator.  So there 
is not just this buddy statement confirming this occurrence, but 
also an official report of the incident.

Second, the Veteran has recently provided details concerning an 
incident of sexual and personal assault, also while serving on 
the USS Kitty Hawk.  He says that, while serving as a fireman on 
burner watch in a boiler room in the lowest level of the aircraft 
carrier, he was physically attacked by a fellow fireman who laid 
him out on the ground by punching him, so that he was bleeding.  
The assailant then unbuckled the Veteran's pants and attempted to 
rape him from behind.  However, the Veteran claims he was able to 
fight off his attacker, after kicking the assailant in the groin.  
See personal hearing transcript, at 3-4.  After the assault, the 
attacker threatened to kill the Veteran during leave if the 
Veteran told anyone of the attack, stating, "[k]eep your mouth 
shut or you're a dead man."  See May 2010 stressor statement.  
Afterwards, the Veteran discovered he had suffered a broken nose, 
black eye, and swollen lips, but did not report the attack, 
allegedly for fear of his life and this promised reprisal.

The Veteran's fellow serviceman, H.A., provided a notarized 
statement attesting to this event and serving to corroborate the 
Veteran's allegations of personal and sexual assault.  H.A. 
affirms that when he came to relieve the Veteran of his watch 
duty one night, he saw the Veteran with a bruised face and bloody 
shirt, but that the Veteran only stated that he had slipped and 
fallen.  The Veteran revealed the truth of the personal assault a 
couple days later, since they "were tight friends."  See buddy 
statement by H.A., notarized in October 2008.

The Board begins with consideration of the alleged in-service 
sexual assault stressor.  There is no direct, documentary 
evidence from the Veteran's STRs that he was sexually assaulted 
while in the military - including in relation to his complaints 
of receiving physical injuries, especially a bloody nose.  
Nonetheless, his accounts are uncontroverted, consistent, and 
corroborated by a buddy statement.  Moreover, he revealed the 
details of his assault to a VA treating clinical psychologist 
during consultations, as evidenced by records dated in April 2009 
and August 2010.  And this evaluating and treating clinical 
psychologist proceeded to then diagnose PTSD, partially based on 
the Veteran's report of the traumatic sexual assault stressor.  
Therefore, the lay and medical evidence of record provide 
credible evidence that the Veteran suffered military sexual 
trauma.  

Because sexual assault is an extremely personal and sensitive 
issue, many incidents are not officially reported, which creates 
a proof problem with respect to the occurrence of the claimed 
stressor.  In such situations it is not unusual for there to be 
an absence of service records documenting the events the Veteran 
has alleged; therefore, evidence from other sources may 
corroborate an account of a stressor incident.  See Patton v. 
West, 12 Vet. App. 272, 277 (1999); YR v. West, 11 Vet. App. 393, 
398-99 (1998); see 38 C.F.R. § 3.304(f)(5) (The recent amendments 
to the PTSD regulation, contained in 75 Fed. Reg. 39,843-39,852 
(effective July 13, 2010), redesignates former paragraph (f)(4) 
as (f)(5), governing PTSD claims based on in-service personal 
assault or military sexual trauma (MST).).  In this regard, the 
August 2010 statement by the treating VA clinical psychologist 
serves to further corroborate the Veteran's account of an in-
service sexual assault stressor.

In addition, there is also credible evidence that the Veteran 
suffered the stressor involving seeing the man injured on an 
escalator aboard the naval ship.  Moreover, the Veteran revealed 
the details of seeing the man injured on the escalator to a 
VA treating clinical psychologist during mental health treatment 
sessions, as revealed by records dated in April 2009 and August 
2010.  And this clinical psychologist proceeded to then diagnose 
PTSD, partially based on this stressor.  The buddy statement and 
ship deck log serves as further corroboration, and so, the Board 
finds both alleged stressors to be credible.  There also is the 
required linkage of the PTSD diagnosis to a specific incident in 
service and, in particular, to these two incidents mentioned.

Concerning this purported relationship between the Veteran's in-
service sexual assault and the current diagnosis of PTSD, the 
April 2009 VA treating clinical psychologist's mental health 
evaluation and a statement in August 2010 by that same VA 
clinical psychologist indicate the Veteran's PTSD is the result 
of that in-service sexual trauma.  And the psychologist appears 
to have the necessary qualifications to make such a linkage, 
seeing as though he has a Ph.D.  These records concede the 
Veteran experienced the reported physical and military sexual 
assault in the boiler room, as well as acknowledge his 
observations of the other sailor's injuries on the escalator.  
The August 2010 report provides that "...it is clear that [the 
Veteran] has had multiple experiences which involved direct 
threat to his life and/or witnessing serious or fatal injury and 
during these events, experienced feelings of intense fear, 
helplessness or horror.  And the psychologist also found that the 
Veteran has PTSD symptoms that are directly due to these 
stressors, including nightmares, anger outbursts, irritability, 
social avoidance, hypervigilance, exaggerated startle response, 
and memory loss; in addition to depressive symptoms over the 
sexual assault.  These symptoms produce significant social and 
occupational impairment.  

These April 2009 and August 2010 medical records discussing the 
etiology of the Veteran's PTSD are thorough, well-reasoned, and 
based on an objective clinical evaluation of the Veteran.  Hence, 
the findings expressed in these reports have the proper 
foundation and predicate and, therefore, are entitled to a lot of 
probative weight.  See Elkins v. Brown, 5 Vet. App. 474 (1993); 
Black v. Brown, 5 Vet. App. 177 (1993).  Therefore, the Board 
finds that the most probative (i.e., competent and credible) 
medical and other evidence of record establishes the Veteran's 
PTSD is at least as likely as not attributable to his military 
service - and, in particular, to in-service sexual assault.  

Alternatively, under the revised regulations, there is also 
sufficient evidence to grant service connection based on the non-
sexual assault stressor involving the serviceman he encountered 
who became injured on the ship's escalator.  Consistent with the 
reported stressor, it reasonably may be concluded the Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of him or others.  
In addition, the reported stressor is consistent with the places, 
types, and circumstances of his service.  38 U.S.C.A. § 1154(a).  
But perhaps most significantly, the April 2009 and August 2010 
reports from the VA treating clinical psychologist not only 
diagnosed PTSD on Axis I but specifically attributed this 
diagnosis to the stressors reported by the Veteran during 
objective clinical evaluation, which included the escalator 
incident.

Certainly then, resolving all reasonable doubt in his favor, 
there is the required DSM-IV diagnosis of PTSD and linkage of 
this diagnosis to an in-service stressor during his military 
service, which warrants service connection for PTSD.  
38 C.F.R. § 3.102.


ORDER

New and material evidence has been submitted to reopen the claim 
for service connection for PTSD.  

The claim for service connection for PTSD is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


